Citation Nr: 1413804	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  04-43 497	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome.  

2.  Entitlement to a disability rating in excess of 10 percent for the residuals of a right ankle injury prior to July 3, 2007.  

3.  Entitlement to a disability rating in excess of 10 percent for the residuals of a right ankle injury for the period from August 7, 2007 to May 24, 2009.  

4.  Entitlement to a disability rating in excess of 20 percent for the residuals of a right ankle injury from May 25, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971, and from December 2004 to January 2005.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from December 2003, March 2004, November 2006, October 2007, June 2009, and August 2009 decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In March 2012, the Board issued a decision that denied the claim of entitlement to service connection for left carpal tunnel syndrome and partially granted entitlement to a disability rating in excess of 10 percent for the residuals of a right ankle injury prior to July 3, 2007, for the period from August 7, 2007 to May 24, 2009, and the period starting May 25, 2009.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    
In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In December 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the March 2012 Board decision is vacated.  



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


